JS44C/SDNY
                         Case 1:20-cv-05031-AKH Document  2 Filed 07/01/20 Page 1 of 2
                                                CIVIL COVER SHEET
REV. 06/01/17
                       The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                       other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                       United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.


PLAINTIFFS                                                                                DEFENDANTS
MADISON FUR LLC D/B/A YVES SALOMON                                                        EAST 33RD REALTY LLC



ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                       ATTORNEYS (IF KNOWN)
Brief Carmen & Kleiman, LLP
805 Third Avenue, 12th Fl., New York, NY 10022
212-758-6160

CAUSE OF ACTION {CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUS~
                 (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Monies Had and Received;            28   U.S.C.   1332 (Diversity)
                                                                                                                                                       Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No IZ!Yes                          D
If yes, was this case Vol.     D   lnvol.   D   Dismissed. No    D    Yes   D     If yes, give date _ _ _ _ _ _ __ _ _ & Case No.-- - -- - - - -

Is THIS AN INTERNATIONAL ARBITRATION CASE?            No~             Yes   D
(PLACE AN {x] IN ONE BOX ONLY)                                       NATURE OF SUIT
                               TORTS                                                                                     ACTIONS UNDER STATUTES



CONTRACT                       PERSONAL INJURY               PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                        OTHER STATUTES
                                                             [ ] 367 HEALTHCARE/
                                                                                                                                                            [ ] 375 FALSE CLAIMS
[ J 110      INSURANCE         [ ] 310 AIRPLANE              PHARMACEUTICAL PERSONAL      [ ] 625 DRUG RELATED           [ ] 422 APPEAL
                                                                                                                                  28 USC 158                [ ] 376 QUI TAM
[ J 120      MARINE            [ ] 315 AIRPLANE PRODUCT      INJURY/PRODUCT LIABILITY      SEIZURE OF PROPERTY
[] 130       MILLER ACT                 LIABILITY            [ ] 365 PERSONAL INJURY             21 USC 881              [ ] 423 WITHDRAWAL                 [ ] 400 STATE
[ J 140      NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &               PRODUCT LIABILITY                                           20 use 157                         REAPPORTIONMENT
             INSTRUMENT                  SLANDER             [ J 368 ASBESTOS PERSONAL    [   l 590 OTHER                                                   [ ] 410 ANTITRUST
[ J 150      RECOVERY OF       [ ] 330 FEDERAL                        INJURY PRODUCT                                                                        [ ] 430 BANKS & BANKING
             OVERPAYMENT &               EMPLOYERS'                   LIABILITY           PROPERTY RIGHTS                                                   [ ] 450 COMMERCE
             ENFORCEMENT                 LIABILITY                                                                                                          [ ] 460 DEPORTATION
             OF JUDGMENT       [ ] 340 MARINE                PERSONAL PROPERTY            [ ) 820 COPYRIGHTS                                                [ ] 470 RACKETEER INFLU-
[ J 151      MEDICARE ACT      [ ] 345 MARINE PRODUCT                                     [ ] 830 PATENT                                                             ENCED & CORRUPT
[ J 152      RECOVERY OF                 LIABILITY           [ ] 370 OTHER FRAUD                                                                                     ORGANIZATION ACT
                                                             [ ] 371 TRUTH IN LENDING
                                                                                          I ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                            (RICO)
             DEFAULTED         [ ] 350 MOTOR VEHICLE
              STUDENT LOANS    [ ] 355 MOTOR VEHICLE                                      I ] 840 TRADEMARK                                                 [ ] 480 CONSUMER CREDIT
             (EXCL VETERANS)             PRODUCT LIABILITY                                                                SOCIAL SECURITY                   [ ] 490 CABLE/SATELLITE TV
[ J 153       RECOVERY OF       [ ] 360 OTHER PERSONAL
              OVERPAYMENT                INJURY              [ ] 380 OTHER PERSONAL       LABOR                           [ ] 861   HIA (1395ff)            [ ] 850 SECURITIES/
              OF VETERAN'S      [ ] 362 PERSONAL INJURY -             PROPERTY DAMAGE                                     [ ] 862   BLACK LUNG (923)                 COMMODITIES/
              BENEFITS                  MED MALPRACTICE      [ ] 385 PROPERTY DAMAGE      [ ) 710 FAIR LABOR              [ J 863   DIWC/Dl\1'MI (405(g))            EXCHANGE
[ J 160      STOCKHOLDERS                                             PRODUCT LIABILITY             STANDARDS ACT         [ ] 864   SS ID TITLE XVI
              SUITS                                                                       [ ] 720 LABOR/MGMT              [ ] 865   RSI (405(g))
!xi 190       OTHER                                          PRISONER PETITIONS                     RELATIONS                                               [ ] 890 OTHER STATUTORY
              CONTRACT                                       [ ] 463 ALIEN DETAINEE       [ J 740 RAILWAY LABOR ACT                                                  ACTIONS
[ J 195       CONTRACT                                       I ] 510 MOTIONS TO           [ J 751 FAMILY MEDICAL          FEDERAL TAX SUITS                 [ ] 891 AGRICULTURAL ACTS
              PRODUCT          ACTIONS UNDER STATUTES                 VACATE SENTENCE     LEAVE ACT (FMLA)
              LIABILITY                                               28 USC 2255                                      [ ] 870 TAXES (U.S. Plaintiff or
[ ] 196   FRANCHISE            CIVIL RIGHTS                  [ ] 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                   Defendant)                  [ ) 893 ENVIRONMENTAL
                                                             [ ] 535 DEATH PENALTY                 LITIGATION          [ ] 871 IRS-THIRD PARTY                       MATIER$
                                                             [ ] 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                  26 USC 7609                 [ ] 895 FREEDOM OF
                               [ ] 440 OTHER CIVIL RIGHTS                                          SECURITY ACT (ERISA)                                              INFORMATION ACT
                                       (Non-Prisoner)
REAL PROPERTY                                                                                                                                               [ ) 896 ARBITRATION
                               [ J 441 VOTING                                             IMMIGRATION                                                       [ ) 899 ADMINISTRATIVE
I ] 210      LAND              [ J 442 EMPLOYMENT            PRISONER CIVIL RIGHTS                                                                             PROCEDURE ACT/REVIEW OR
             CONDEMNATION      [ ] 443 HOUSING/                                        [ ] 462 NATURALIZATION
                                                                                                                                                               APPEAL OF AGENCY DECISION
[ ]220       FORECLOSURE                 ACCOMMODATIONS [ ] 550 CIVIL RIGHTS                    APPLICATION
[ ] 230      RENT LEASE &      [ ] 445 AMERICANS WITH        [ J 555 PRISON CONDITION  I ] 465 OTHER IMMIGRATION                                              [ ] 950 CONSTITUTIONALITY OF
             EJECTMENT                   DISABILITIES -      I ] 560 CIVIL DETAINEE             ACTIONS                                                       STATE STATUTES
[ ] 240      TORTS TO LAND               EMPLOYMENT             CONDITIONS OF CONFINEMENT
[ ] 245      TORT PRODUCT       [ ] 446 AMERICANS WITH
             LIABILITY                   DISABILITIES -OTHER
[ ] 290      ALL OTHER           [ ] 448 EDUCATION
             REAL PROPERTY




          Check if demanded in complaint:
                                                                      DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
                                                                      AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
D         CHECK IF THIS IS A CLASS ACTION
          UNDER F.R.C.P. 23                                           IF SO, STATE:

DEMAND          $360,000.00            OTHER
                                                  - - - - -- -         JUDGE
                                                                                 ---------------- DOCKET NUMBER' - - - - - - - - -
Check YES only if demanded in complaint
JURY DEMAND: DYES ®'Jo                                                 NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                          Case 1:20-cv-05031-AKH Document 2 Filed 07/01/20 Page 2 of 2
(PLACE AN        x   IN ONE BOX ONLY)                                          ORIGIN
                                                   0                    D 4 Reinstated or      0    5 Transferred from D 6                              D 7 Appeal to District
IRJ 1 Original           D 2 Removed from               3   Remanded
                                                                                                        (Specify District)
                                                                                                                                    Multidistrict
                                                                                                                                    Litigation                Judge from
      Proceeding              State Court                   from             Reopened                                                                         Magistrate Judge
                                                                                                                                    (Transferred)
                                                            Appellate
                         D a. all parties represented       Court
                                                                                                                             D 8 Multidistrict Litigation (Direct File)
                         D b. At least one party
                                 is prose.

(PLACE AN x IN ONE BOX ONLY)                                       BASIS OF JURISDICTION                                                  IF DIVERSITY, IND/CA TE
0   1 U.S. PLAINTIFF         0   2 U.S. DEFENDANT        0    3 FEDERAL QUESTION   [RJ4 DIVERSITY                                         CITIZENSHIP BELOW.
                                                                (U.S. NOT A PARTY)

                                   CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [X] in one box for Plaintiff and one box for Defendant)

                                  PTF    DEF                                                PTF DEF                                                             PTF       DEF
CITIZEN OF THIS STATE             [ ]1   lxl 1    CITIZEN OR SUBJECT OF A                   [X]3( ]3          INCORPORATED and PRINCIPAL PLACE                  [ ]5      [ ]5
                                                   FOREIGN COUNTRY                                            OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE          [ ]2   [ )2     INCORPORATED or PRINCIPAL PLACE           [ ]4 [ )4         FOREIGN NATION                                    [) 6      [ ]6
                                                   OF BUSINESS IN THIS STATE


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)


MADISON FUR LLC D/B/A YVES SALOMON
3 Rue Cite Paradis 75010
Paris, France


DEFENDANT($) ADDRESS(ES) AND COUNTY(IES)


EAST 33RD REALTY LLC
c/o Thor Equities
25 West 39th Street, 11th Fl.
New York, NY 10018            New York County
DEFENDANT~)             ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS :




                                                                   COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21 .



Chookooeo            THIS ACT            Hf      _a:    ASSIGNED TO:             0   WHITE PLAINS                            [RJ MANHATTAN

DATE   06/29/20            s~'iURE h E.A.1TORNEY OF RECORD                                          ADMITTED TO PRACTICE IN THIS DISTRICT
                                                                                                    []NO
                                                                                                    [)(I YES (DATE ADMITTED Mo.05     Yr. 1986
RECEIPT#                                                                                            Attorney Bar Code# 1891407


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge-- - - - - - - - - - - - - - - - - - - - - - - - - is so Designated.

Ruby J. Krajick, Clerk of Court by _ _ _ _ _ _ Deputy Clerk, DATED - - - - - - - - -

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
